NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WELLS FARGO BANK, N.A.,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-1184
                                            )
QUEST SYSTEMS, LLC, a New                   )
Mexico limited liability company, as        )
successor trustee under the 5107 Erie       )
Road Land Trust, dated October 9,           )
2012,                                       )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 10, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Kimberly S. Mello and Danielle M. Diaz of
Greenberg Traurig, P.A., Tampa; and
Michele L. Stocker of Greenberg Traurig,
P.A., Fort Lauderdale, for Appellant.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellee.


VILLANTI, Judge.


             Wells Fargo Bank, N.A., appeals the involuntary dismissal of its

foreclosure complaint against Quest Systems, LLC. Because Quest specifically denied

the allegation in Wells Fargo's complaint that Wells Fargo's mortgage was superior to
Quest's interest in the property and because Wells Fargo presented no evidence during

its case-in-chief to establish that its mortgage was in fact superior to Quest's interest,

we affirm.

              Affirmed.


KELLY and KHOUZAM, JJ., Concur.




                                            -2-